COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Hung Le v. The State of Texas

Appellate case number:   01-14-01019-CR

Trial court case number: 1398928

Trial court:             232nd District Court of Harris County

       Appellant’s court-appointed counsel filed a brief concluding that the above-
referenced appeal is frivolous. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct.
1396, 1400 (1967). Appellant, acting pro se, has filed two motions requesting access to a
copy of the appellate record for use in preparing a response to appointed counsel’s brief.
See Kelly v. State, 436 S.W.3d 313, 315, 318–20 (Tex. Crim. App. 2014).
       In July 2015, this court ordered the trial court clerk to provide appellant a copy of
the clerk’s record and reporter’s record. A copy of the clerk’s record was sent to
appellant. However, appellant has now been transferred to a different location and may
no longer have access to the clerk’s record he received in 2015.
       Accordingly, we grant the motions and order the trial court clerk, no later than 10
days from the date of this order, to provide a copy of the record, including the clerk’s
record, the reporter’s record, and any supplemental records, to the appellant. The trial
court clerk shall further certify to this Court, within 15 days of the date of this order, the
date upon which delivery of the entire record to the appellant is made. Finally, appellant’s
response to his appointed counsel’s brief shall be filed within 30 days of the date of this
order.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually

Date: April 13, 2017